Citation Nr: 0032348	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for avitaminosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
June 1946; he was a prisoner of war (POW) of the Japanese 
government from May to August 1942.  This matter comes to the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) July 1998 
rating decision which denied a rating in excess of 10 percent 
for the service-connected post traumatic stress disorder 
(PTSD) and service connection for avitaminosis.

By rating decision in October 1998, the rating of the 
service-connected PTSD was increased from 10 to 50 percent; 
by rating decision in August 2000, the rating thereof was 
increased to 100 percent, effective June 2, 1997, the date of 
receipt of the increased rating claim, rendering the 
increased rating claim moot as a full grant of the benefit 
sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

By rating decision in July 1998, the RO granted the veteran's 
claim of service connection for malaria, assigning it a 
noncompensable rating, and denied service connection for 
malnutrition, dysentery, and ischemic heart disease.  Notice 
of disagreement relative to those issues was received in 
September 1998, a statement of the case was issued in October 
1998, but timely substantive appeal was not filed by or on 
behalf of the veteran.  38 U.S.C.A. § 7105 (West 1991).


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).

The veteran claims entitlement to service connection for 
avitaminosis, manifested by symptoms including recurrent 
diarrhea and fluctuating weight, suggesting that the 
disability developed as a result of his POW experience during 
World War II.  

In the case of a former POW who was interned or detained as 
such for not less than 30 days (as is the case here) and who 
incurs certain chronic diseases (including avitaminosis) to a 
degree of 10 percent or more at any time after service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 C.F.R. § 3.309(c) (2000).  This 
provision is subject to the rebuttable presumption provisions 
of 38 C.F.R. § 3.307 (2000).

In this case, the veteran underwent numerous VA compensation 
and pension examinations over the years, performed in 
conjunction with various claims for VA benefits, and received 
outpatient medical treatment, yet it does not appear that a 
complete medical examination with pertinent clinical studies 
has been performed to determine the presence of avitaminosis.  
Most recently, a VA medical examination for infectious and 
immune diseases and nutritional disabilities was performed in 
May 2000 (apparently concentrating around residual disability 
from the service-connected malaria), but the claims file was 
not reviewed by the examiner in conjunction with the 
examination and, most importantly, there is no specific 
opinion regarding the presence or absence of avitaminosis.

The claims file contains an April 1984 letter from a private 
physician who reportedly treated the veteran for various 
disabilities between 1942 and 1945, and again between 1948 
and 1972; the physician indicated that the veteran had, in 
pertinent part, avitaminosis.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation,  see Degmetich v. 
Brown, 104 F. 3d 1328 (1997), and neither the veteran nor the 
Board may make medical determinations, Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Thus, a VA medical examination should 
be performed to determine whether the veteran has 
avitaminosis of service origin.

Finally, the May 2000 VA medical examination report indicates 
that the veteran was hospitalized at a VA facility in 
December 1999 due to pulmonary disability and, as the 
examiner observed, he apparently was at "moderate 
nutritional risk" during hospitalization.  The 
aforementioned hospitalization records, potentially pertinent 
to the veteran's service connection claim, are not in the 
claims file.  Thus, all outstanding VA and any pertinent 
private treatment records should be secured and associated 
with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for avitaminosis or any disability 
associated therewith since service.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained by 
the RO and incorporated into the claims 
folder, particularly VA hospitalization 
records in December 1999.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any avitaminosis 
which may now be present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination, and the results thereof 
made available to the examiner for 
review.  The examiner should be asked to 
provide an opinion as to whether it is 
as likely as not that any avitaminosis 
found is related to service, any 
incident occurring therein, and/or the 
veteran's POW experience.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.  
A rationale for all opinions expressed 
and conclusions reached should be fully 
explained.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


